Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20150325660 to Hitora et al. (Hitora) in view of U.S. Pat. Pub. No. 20010034116 to Lee et al. Lee).
Regarding Claims 1 and 2, Hitora teaches in Fig. 6 a laminated body comprising a substrate 24, one or more layers selected from a contact resistance reducing layer 23 and a reduction suppressing layer 22, a Schottky electrode layer 20/21 and a metal oxide semiconductor layer 19 in this order.
Hitora does not teach that the Schottky electrode layer comprises a metal oxide. However, in analogous art, Lee teaches a Schottky contact comprising ruthenium oxide (abstract and throughout).  It would have been obvious to the person of ordinary skill at the time of filing to modify Hitori’s Pd, Pt or Au contact with the RuO contact of Lee because ruthenium oxide has a low cost, is stable to heat and chemical, and has excellent electric characteristics, and application of the ruthenium oxide to the rectifying junction metal enhances performances, such as UV ray detection, of electronic devices and optical devices operable at an elevated temperature., as taught by Lee (Abstract and throughout) 

Regarding Claim 3, Hitora and Lee teach the laminated body according to claim 1, wherein the reduction suppressing layer comprises one or more elements selected from Pd, Mo, Pt, Ir, Ru, Au, Ni [0056], W, Cr, Re, Te, Tc, Mn, Os, Fe, Rh and Co.

Regarding Claim 4, Hitora and Lee teach the laminated body according to claim 1, wherein the contact resistance reducing layer comprises one or more metals selected from Ti [0074], Mo, Ag, In, Al, W, Co and Ni, or silicides thereof.

Regarding Claim 5, Hitora and Lee teach the laminated body according claim 1, wherein the Schottky electrode layer comprises an oxide of one or more elements having a work function of 4.4 eV or more (identical material sets will produce an identical work function, MPEP 2112.01).

Regarding Claim 6, Hitora and Lee teach the laminated body according to claim 1, wherein the Schottky electrode layer comprises an oxide of one or more metals selected from Pd , Mo, Pt, Ir, Ru (RuO, see teaching of Lee above), Ni, W, Cr, Re, Te, Tc, Mn, Os, Fe, Rh and Co.

Regarding Claim 7, Hitora and Lee teach the laminated body according to claim 1, wherein the substrate is a conductive substrate (this is implicit in Hitori; if the base substrate were not conductive the device would not function as a diode, which is the purpose of Hitora).

Regarding Claim 8, Hitora and Lee teach the laminated body according claim 1, wherein the substrate is a conductive silicon substrate.

Regarding Claim 9, Hitora and Lee teach the laminated body according to claim 1, wherein the metal oxide semiconductor layer comprises one or more elements selected from In (Fig. 6), Sn, Ga and Zn.

Regarding Claim 11, Hitora and Lee teach the laminated body according to claim 1, which comprises an ohmic electrode [0149] layer on the metal oxide semiconductor layer.

Regarding Claim 12, Hitora and Lee teach the laminated body according to claim 1, wherein an outer edge of the metal oxide semiconductor layer is positioned on the same position as the position of an outer edge of the Schottky electrode layer or is positioned on the inside of an outer edge of the Schottky electrode layer, and the Schottky electrode layer is in contact with an entire lower surface of the metal oxide semiconductor layer (see Fig. 6).

Regarding Claim 13, Hitora and Lee teach the laminated body according to claim 11, wherein the outer edge of the ohmic electrode layer is positioned on the same position as the position of the outer edge of the metal oxide semiconductor layer or is positioned on the inside of the outer edge of the metal oxide semiconductor layer (see Fig. 6).

Regarding Claim 14, Hitora and Lee teach a semiconductor device wherein the laminated body according to claim 1 is used (see any of Figs. 7 and on).

Regarding Claim 15, Hitora and Lee teach a Schottky barrier diode wherein the semiconductor device according to claim 14 is used (Hitora teaches throughout that this is a Schottky device).

Regarding Claims 16 and 17, Hitora and Lee teach a junction transistor (an electronic device) wherein the semiconductor according to claim 14 is used (see Fig. 9 for example).

Regarding Claims 18-22, Hitora and Lee teach an electric apparatus, a circuit, an electronic apparatus, a vehicle or power engine wherein the electronic circuit according to claim 17 is used ([0001], semiconductor devices in power or light receiving/ emitting devices, such as headlights for an automobile, if not, implicit because the entire purpose of the Schottky device of Hitora is meant to be used in some electrical circuit or apparatus).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hitora and Lee as applied to Claim 1 and further in view of JP2015109315 to KAWASHIMA et al. (KAWASHIMA).
Regarding Claim 10, Hitora and Lee teach the laminated body according to claim 1, but do not explicitly teach that the metal oxide semiconductor layer has a hydrogen atom concentration of 10^17 to 10^22/cm3.
	However, in analogous art, Kawashima teaches in [0068] a metal oxide semiconductor layer should have a hydrogen content of 10^17 to 10^22/cm3.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Kawashima because Hydrogen does not become a scattering source of electrons in the oxide semiconductor layer 30, and acts as a donor, so that the carrier concentration can be increased without reducing the mobility, as taught by Kawashima in the quoted section.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812